Exhibit 10.5

English Translation

Commitment Letter

To: Beijing Branch, Industrial and Commercial Bank of China Limited

Beijing Sohu New Media Information Technology Co., Ltd., Fox Information
Technology (Tianjin) Limited., and Beijing Sohu New Momentum Information
Technology Co., Ltd. (“Applicants” or “Subsidiaries”) are subsidiaries held by
Sohu.com Inc. The Subsidiaries intend to apply for financing of RMB800 million
from you for daily operation and turnover. The Applicants have entered into the
Credit Agreement (No. 0020001453-2017(FAS)00000001 ) with you and the Financial
Plan Agent of Private Bank, Industrial &Commercial Bank of China Ltd. Subject to
that the above Credit Agreement between you and the Subsidiaries becomes
effective and you issue the financed fund according thereto, we make the
following irrevocable commitment to you until the Credit Agreement terminates or
the principal, interest and costs for realizing the debt under the Credit
Agreement are fully repaid:

 

1. Where the Applicants are unable to repay the debt, if Sohu.com Inc. intends
to sell its shares in Changyou.com Limited (NASDAQ:CYOU, the “Changyou”) in the
future, subject to the laws and regulations of the jurisdiction where Changyou
locates and of China, we will ensure the proceeds of disposal of such shares to
circulate smoothly within Sohu Group to the extent that we directly or
indirectly hold the rights to such shares, so that the Applicants will repay the
principal and interest of the current financing under the financing agreement in
a timely manner.

 

2. Where the Applicants are unable to repay the debt, if Sohu.com Inc. does not
sell its shares in Changyou, subject to the laws and regulations of the
jurisdiction where Changyou locates and of China, we will use our best efforts
to procure Changyou to distribute dividends to the extent that we directly or
indirectly hold the rights to such shares according to the laws and regulatory
requirements of the jurisdiction where Changyou locates, and we will ensure that
the dividends obtained shall be circulated smoothly within Sohu Group, so that
the Applicants will repay the principal and interest of the current financing
under the financing agreement in a timely manner.

 

3. We will ensure that the net cash balance in the consolidated statements will
not be less than USD 200 million at any time. The net cash balance = the ending
balance of monetary fund + the ending balance of the restricted fund relating to
interest-bearing debts bearing owed to others + the ending balance of financial
products and short-term investment included in other accounting title – the
ending balance of interest-bearing debts owed to others – total amount of
security for others (excluding the amount of interest-bearing debts owed to
others already deducted in the formula).



--------------------------------------------------------------------------------

4. This commitment letter shall become effective and binding upon us when we
affix our seal thereon. This commitment letter shall not be cancelled, withdrawn
or modified unilaterally.

Sohu.com Inc. (seal)

Authorized signatory:/s/ Joanna Lv

Date: September 7, 2017